DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1-4, and 15) in the reply filed on 01/26/2021 is acknowledged.
Claims 5- 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and in which a driving IC is mounted.”  This limitation renders the claim indefinite because it is unclear to what part of the claim this limitation makes reference.
Claim 3 recites the limitaiton “when the switch is in off state when the display device is operated.”  This limitation renders the claim indefinite because it is appeared that although claim 3 directed to an apparatus, the claim also recites the method steps of using the apparatus.  And according to MPEP 2173.05 (p), II,  a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Claims 2-4 and 14 are indefinite due to their dependence on indefinite claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2006/0001792) in view of Park (US 2018/0158894).
Regarding claim 1, Choi discloses a display device, comprising: a plurality of electrode pads (Fig.4, numerals 136, 186) which are arranged in a non-display region of a substrate (110) ([0040]); a circuit film (150) which includes a plurality of output pads (152) contacting the plurality of electrode pads  (186) and extending in a direction, and on which a driving IC (130) is mounted; a plurality of test lines ([0052]; note “a testing signal”) that extend in the direction from one side of the substrate (110); and a plurality of connection lines (174) which connect the plurality of test lines ([0052]) to corresponding electrode pads (136).
Choi does not disclose wherein each test line is located in a separate region between two output pads respectively adjacent to both sides of each test line.
Park however discloses wherein each test line (Fig.4; “TS2”) is located in a separate region between two output pads (Q2) respectively adjacent to both sides of each test line ([0057]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Choi with Park to have each test line located in a separate region between two output pads respectively adjacent to both sides of each test line for the purpose preventing cracks in the display panel (Park, [0004]).
Regarding claim 4, Park discloses wherein each of the plurality of test lines (Fig.4, “TS2”) does not overlap its adjacent output pad (Q2).
Claims 3 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Park as applied to claim 1 above, and further in view of Mandlik (US 2018/0174505).
Regarding claim 3, Choi discloses wherein the plurality of electrode pads includes a plurality of first electrode pads (136) receiving data signals ([0048]), and a plurality of second electrode pads (152) receiving control signals and power voltages ([0040]) ([0041]).
Choi does not disclose wherein a switch is connected between each first electrode pad and a connection line corresponding to the first electrode pad, and wherein the switch is in an off state when the display device is operated.
Mandlik however discloses a switch (Fig.8, “SW”) is connected between each first electrode pad and a connection line corresponding to the first electrode pad (86), and wherein the switch is in an off state when the display device is operated ([0050]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Choi with Mandlik to have a switch is connected between each first electrode pad and a connection line corresponding to the first electrode pad, and wherein the switch is in an off state when the display device is operated for the purpose of detection cracks in the display (Mandlik, [0047]).
Regarding claim 15, Choi in view of Park does not disclose a switch control line connected to a switch to transfer a switching signal.
Mandlick however discloses a switch control line (Fig.8, numeral 80) connected to a switch (SW) to transfer a switching signal ([0050]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Choi with Mandlick to have a switch control line connected to a switch to transfer a switching signal for the purpose revealing the presence of a crack (Mandlick, [0050]).
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the search of the prior art does not disclose or reasonably suggest wherein the second portion contacts the first portion at one end of the second portion, traverses the other connection line, and contacts the connection line corresponding to the at least on test line at the other end of the second portion as required by claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891